Citation Nr: 1141610	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for service connection for a left knee condition.

The Veteran withdrew his request for a personal hearing in May 2010.  At the Veteran's request, the record was held open for an additional 60 days in May 2010 to allow additional evidence to be submitted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 (West 2010), VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A September 2007 VA examiner opined that the Veteran's in-service left knee sprain did not cause his degenerative joint disease that was diagnosed years after service.  No rationale was offered for this opinion.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the Veteran has since argued that he had a preexisting left knee disability that was aggravated during service; no opinion regarding this purported aggravation has been obtained.  A new VA examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify the the names and addresses of any medical care providers who have treated him for left knee complaints (i.e., injury, defect or disorder) prior to January 1968.  After obtaining any needed authorization from the Veteran, the RO/AMC should obtain copies of all these records.  The RO/AMC should advise the Veteran that he may submit medical evidence showing that he had a left knee injury, defect, or disorder prior to entering service in January 1968; and that he may submit a statement from a health care professional, or any other medical sources including outpatient and/or hospital records, etc., addressing the existence of any such left knee condition prior to service.  

2.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of any left knee disability found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive orthopedic evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Service Incurrence:

a. Based on a review of the entire record evidence, is it at least as likely as not (50 percent or greater probability) that any left knee disorder had its onset during the Veteran's period of active duty service from January 1968 to January 1971; or, was such disorder caused by any incident or event that occurred during his period of service?  

b. If arthritis of the left knee is diagnosed, is it at least as likely as not (50 percent or greater probability) that such disease was manifested within one year of the Veteran's discharge from service in January 1971?  If so, please specify the manifestations sufficient to identify that disease entity during that time?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

Pre-existing Condition:

a. Based on a review of the entire record evidence, can it be concluded with a reasonable degree of medical certainty, that the Veteran had a left knee injury, defect, or disorder prior to entering service in January 1968?  If so, state (if possible) the approximate date of onset of any such injury, defect, or disorder?

b. If an injury, defect, or disorder of the Veteran's left knee preexisted his period of active duty service, was there a worsening of such injury, defect, or disorder during service?  If so, whether such a worsening (i.e., increase in severity) represented the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

With respect the questions listed under "Preexiting Condition," the examiner is asked to answer each of the questions as posed, and to provide complete rationale for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  The RO/AMC should readjudicate the issue of entitlement to service connection for a left knee disability.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and afford them the applicable time period in which to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


